DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“disposed on a side wall of the receiving recess” in claims 1 and 7, 
“a mobile communication circuit disposed in the second casing” in claims 1 and 7,
“a third opening” in claims 6 and 12,
“a third electrical connector” in claim 7
“a U-shaped rod” in claims 5 and 11
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification does not clearly described the claimed features with reference number in the drawing: “a side wall”, “a communication circuit”, “a third opening”, “a third electrical connector”, and  “a U-shaped rod”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn (US 8,260,379).
Regarding claim 1, Youn discloses a mobile communication device (210, Fig. 5), being disposed in an accommodation space (205, Fig. 4) in a first casing of a host electronic device (casing of 201, 201a, 201b, Figs. 2, 4), and comprising: a frame assembly (frame of 210, Fig. 5), comprising a circuit board (213, Fig. 5) having an electrical connection interface (interface of PCB with a connector on 213, see Fig. 5) and a frame (211, Fig. 5) disposed on the circuit board, wherein the frame has a receiving recess (where circuit board 213 occupies in 211, see Fig. 5), and a first electrical connector (215 as shown in Fig. 5) being disposed on a side wall (side wall of 211) of the receiving recess so as to electrically connect to the circuit board (215 disposed on side wall of 211 as shown in Fig. 5); and an electronic device (217, Fig. 5), being disposed in the receiving recess, and comprising a second casing (exterior casing of 217, Fig. 5), a mobile communication circuit (circuit inside 217, Fig. 5; col. 7, lns. 51-62: “…electronic element 217 may be mounted… in order to perform 3G or 4G radio communication….”) disposed in the second casing, at least one SIM card (sim card insert into 214, Fig. 5) electrically connected to the mobile communication circuit, at least one antenna (212a and/or 212b, Fig. 5) connected to the second casing (indirectly connected through 213) and electrically connected to the mobile communication circuit (212a, 212b electrically connected to 217 to perform radio communication), and a second electrical connector (connector on 213, Fig. 5) electrically connected between the mobile communication circuit and the first electrical connector; wherein by inserting the mobile communication device into the accommodation space in the first casing of the host electronic device, the electrical connection interface being inserted into an electrical slot (similar to 206 in Fig. 4) that is arranged in a printed circuit board (not explicitly shown, but 206 inherently connect to a printed circuit board or motherboard of the computer) in the first casing, such that a function expansion of mobile communication for the host electronic device is therefore achieve (see Fig. 6: “…use internet…”).
Regarding claim 2, Youn discloses the mobile communication device of claim 1, and Youn further discloses wherein the mobile communication device is inserted into the first casing through a first opening (opening of 201, 201a, 201b in order to insert 210; can refer to Figs. 2-4 and also 301a; col. 7, lns. 20-21: “…communication module 210 may be inserted in the accommodation chamber 205.”) of the first casing, and the frame assembly further comprising a front panel (front panel of 211 where 216a and 218 located in Fig. 5) that is connected to the frame and covers the first opening (cover similarly to Fig. 8).
Regarding claim 3, Youn discloses the mobile communication device of claim 1, and Youn further discloses wherein the SIM card is selected from a group consisting of 3G SIM card, 4G SIM card, 5G SIM card, and 6G SIM card (col. 7, ln. 50~ col. 8, ln. 3: “…3G or 4G radio communication… SIM… is inserted into the card socket 214…”).
Regarding claim 7, Youn discloses a mobile communication device (210, Fig. 5), being disposed in an accommodation space (205, Fig. 4) in a first casing of a host electronic device (casing of 201, 201a, 201b, Figs. 2, 4), and comprising: a frame assembly (frame of 210, Fig. 5), comprising a supporting board (same as 213 or bottom of 210, Fig. 5) and a frame (211, Fig. 5) disposed on the supporting board, wherein the frame has a receiving recess (where circuit board 213 occupies in 211, see Fig. 5), and a first electrical connector (215 as shown in Fig. 5) being disposed on a side wall (side wall of 211) of the receiving recess; an electronic device (217, Fig. 5), being disposed in the receiving recess, and comprising a second casing (exterior casing of 217, Fig. 5), a mobile communication circuit (circuit inside 217, Fig. 5; col. 7, lns. 51-62: “…electronic element 217 may be mounted… in order to perform 3G or 4G radio communication….”) disposed in the second casing, at least one SIM card (sim card insert into 214, Fig. 5) electrically connected to the mobile communication circuit, at least one antenna (212a and/or 212b, Fig. 5) connected to the second casing (indirectly connected through 213) and electrically connected to the mobile communication circuit (212a, 212b electrically connected to 217 to perform radio communication), and a second electrical connector (connector of 213, Fig. 5) electrically connected between the mobile communication circuit and the first electrical connector; and an electrical cable (cable shown in Fig. 5), wherein two ends of the electrical cable are electrically connected with said first electrical connector and a third electrical connector (connector of cable to connector of 213 in Fig. 5), respectively; wherein by inserting the mobile communication device into the accommodation space in the first casing of the host electronic device, the third electrical connector being electrically connected to an electrical connection interface (interface at 206, Fig. 4; col. 7, lns. 25-31: “…communication port 215 is configured to be connected to the connection port 206…”; note 215 is also electrically connected to the connector of cable on 213 in Fig. 5) that is arranged in a printed circuit board (not explicitly shown, but 206 inherently connect to a printed circuit board or motherboard of the computer) in the first casing, such that a function expansion of mobile communication for the host electronic device is therefore achieve (see Fig. 6: “…use internet…”).
Regarding claim 8, Youn discloses the mobile communication device of claim 7, and Youn further discloses wherein the mobile communication device is inserted into the first casing through a first opening (opening of 201, 201a, 201b in order to insert 210; can refer to Figs. 2-4 and also 301a; col. 7, lns. 20-21: “…communication module 210 may be inserted in the accommodation chamber 205.”) of the first casing, and the frame assembly further comprising a front panel (front panel of 211 where 216a and 218 located in Fig. 5) that is connected to the frame and covers the first opening (cover similarly to Fig. 8).
Regarding claim 9, Youn discloses the mobile communication device of claim 7, and Youn further discloses wherein the SIM card is selected from a group consisting of 3G SIM card, 4G SIM card, 5G SIM card, and 6G SIM card (col. 7, ln. 50~ col. 8, ln. 3: “…3G or 4G radio communication… SIM… is inserted into the card socket 214…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Youn, and further in view of Fukuchi (US 8,477,074; hereinafter “Fukuchi”).
Regarding claim 4, Youn teaches the mobile communication device of claim 2, and Youn further teaches wherein the front panel is provided with a second opening (opening at 218, Fig. 5) thereon.
Youn does not teach a rear-end side of the second casing being exposed out of the front panel through the second opening. However, Fukuchi teaches a host electronic device (41, Figs. 1~3), comprising: a rear-end side of a second casing (rear of casing of 2, which houses 7 and 8, refer to Figs. 1b, 2b, 2d, 3) being exposed out of a front panel (front panel of 5, see Fig. 2c, which shows rear of 2 exposed) through an opening (opening of 5, refer to Figs. 1b, 2c, 2e). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a rear-end side of the second casing being exposed out of the front panel through the second opening in Youn, as taught by Fukuchi, in order to easily pull-out the circuit board and the antenna from the frame assembly when needed to be swapped out by the user.
Regarding claim 5, Youn in view of Fukuchi teaches the mobile communication device of claim 4, and Youn further teaches wherein the antenna is connected to the rear-end side of the second casing so as to electrically connected to the mobile communication circuit that is disposed in the second casing (as shown in Figs. 5 and 8 of Youn).
Youn does not teach the rear-end side being provided with a U-shaped rod thereon. However, Fukuchi further teach the rear-end side (rear of 2, Figs. 1b, 2e) being provided with a grasp unit thereon (12, Fig. 1b, 2e; col. 4, lns. 53-60: “…projection 12 is a grasp unit than can be grasped to pull out slide antenna board 2 from card body 5…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rear-end side being provided with a grasp unit in Youn in view of Fukuchi, as taught by Fukuchi, in order to allow the user to easily grasp and pull out the circuit board and the antenna.
Fukuchi does not explicitly teach the shape of the grasp unit is a u-shaped rod. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape of the grasp unit is a u-shaped rod in Youn in view of Fukuchi, since a change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, as long the grasp unit has a recess, i.e. created from a u-shaped rod, it would conform to a user’s finger and allow easy grasp of the grasp unit in order to pull out the circuit board and the antenna, and this change in shape yields predictable results to one of ordinary skill in the art.
Regarding claim 10, Youn teaches the mobile communication device of claim 8, and Youn further teaches wherein the front panel is provided with a second opening thereon (opening at 218, Fig. 5).
Youn does not teach a rear-end side of the second casing being exposed out of the front panel through the second opening. However, Fukuchi teaches a host electronic device (41, Figs. 1~3), comprising: a rear-end side of a second casing (rear of casing of 2, which houses 7 and 8, refer to Figs. 1b, 2b, 2d, 3) being exposed out of a front panel (front panel of 5, see Fig. 2c, which shows rear of 2 exposed) through an opening (opening of 5, refer to Figs. 1b, 2c, 2e). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a rear-end side of the second casing being exposed out of the front panel through the second opening in Youn, as taught by Fukuchi, in order to easily pull-out the circuit board and the antenna from the frame assembly when needed to be swapped out by the user.
Regarding claim 11, Youn in view of Fukuchi teaches the mobile communication device of claim 10, and Youn further teaches wherein the antenna is connected to the rear-end side of the second casing so as to electrically connected to the mobile communication circuit that is disposed in the second casing (as shown in Figs. 5 and 8 of Youn). 
Youn does not teach the rear-end side being provided with a U-shaped rod thereon. However, Fukuchi further teach the rear-end side (rear of 2, Figs. 1b, 2e) being provided with a grasp unit thereon (12, Fig. 1b, 2e; col. 4, lns. 53-60: “…projection 12 is a grasp unit than can be grasped to pull out slide antenna board 2 from card body 5…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rear-end side being provided with a grasp unit in Youn in view of Fukuchi, as taught by Fukuchi, in order to allow the user to easily grasp and pull out the circuit board and the antenna.
Fukuchi does not explicitly teach the shape of the grasp unit is a u-shaped rod. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape of the grasp unit is a u-shaped rod in Youn in view of Fukuchi, since a change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, as long the grasp unit has a recess, i.e. created from a u-shaped rod, it would conform to a user’s finger and allow easy grasp of the grasp unit in order to pull out the circuit board and the antenna, and this change in shape yields predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Re claim 6, prior arts do not teach or suggest the combination of the mobile communication device of claim 6, in particular, wherein a bottom side of the second casing is provided with a third opening thereon, such that at least one socket electrically connected to the mobile communication circuit is exposed out of the second casing through the third opening, and the SIM card being disposed in the socket.
	Re claim 12, prior arts do not teach or suggest the combination of the mobile communication device of claim 12, in particular, wherein a bottom side of the second casing is provided with a third opening thereon, such that at least one socket electrically connected to the mobile communication circuit is exposed out of the second casing through the third opening, and the SIM card being disposed in the socket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841